MORRIS, Judge.
On 20 January 1971, the Supreme Court amended Rule 4, Rules of Practice in the Court of Appeals of North Carolina, by striking Rule 4 in its entirety and inserting in lieu thereof the following:
“4. The Court of Appeals will not entertain an appeal:
From the ruling on an interlocutory motion, unless provided for elsewhere. Any interested party may enter an exception to the ruling on the motion and present the question thus raised to this Court on the final appeal; provided, that when any interested party conceives that he will suffer substantial harm from the ruling on the motion, unless the ruling is reviewed by this Court prior to the trial of the cause on its merits, he may petition this Court for a writ of certiorari within thirty days from the date of the entry of the order ruling on the motion.”
The order from which the expected adverse parties purportedly appealed was entered subsequent to the amendment of Rule 4. This was not the case in In re Lewis, 11 N.C. App. 541, 181 S.E. 2d 806 (1971), cert. denied 279 N.C. 394 (1971). If the expected adverse parties conceived that they would suffer substantial harm from the allowing of the petition, their remedy was to petition for a writ of certiorari within 30 days from the date of the entry of the order. This they failed to do.
While we might agree that the petition should have been denied, we cannot perceive that substantial harm has been done. Had the petition been denied, petitioner surely could have *576drafted a skeleton complaint sufficient under G.S. 1A-1, Rule 8, on the basis of which she could have proceeded to make use of the discovery procedure provided for by Article 5, of Chapter 1A, General Statutes of North Carolina, obtaining substantially the same information sought by the procedure adopted.
Appeal dismissed.
Judges Brock and Hedrick concur.